In its main features, this case is quite similar to John Barton Payne, Agent, v. Hazel West, 251 S.W. 565, this day decided by us, although there are a few minor questions in this case which are decided against appellant. But, for the reasons stated in the West Case, the judgment in this case is reformed so as to allow the plaintiff to recover only the sum of $100. Therefore the judgment appealed from is reformed so as to reduce the amount of plaintiff's recovery to $100, and as thus reformed it is affirmed. This judgment will bear interest at 6 per cent. per annum from the date of judgment in the court below. Cost of appeal is taxed against appellee.
Reformed and affirmed.